    Case: 1:18-cv-03385 Document #: 71 Filed: 09/08/20 Page 1 of 11 PageID #:373




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 TOMMY R. ORTIZ, an individual,

                                         Plaintiff,

                        v.

 WILLIAM EPPERSON, an individual,
 THOMAS ZUBIK, an individual, RHAVEN
 BARTEE, an individual, BRENDA LEE, an                     Case No. 18 CV 3385
 individual, JANE DOE-MENTAL HEALTH
 TECHNICIAN, an individual, SAMANTHA                       Hon. Edmond E. Chang
 MCDORMAN, an individual, NATHAN
 BOYD, an individual, RALPH CARTER, an
 individual, ALFREDA FLETCHER, an
 individual, LADONALD SCOTT, an
 individual, MICHELLE SANTOS, an
 individual, JOHN DOE-SECURITY GUARD
 1, an individual, and JOHN DOE-SECURITY
 GUARD 2, an individual,

                                     Defendants.


    PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS
              EPPERSON’S AND ZUBIK’S MOTION TO DISMISS

       Plaintiff, Tommy R. Ortiz (“Plaintiff”), by and through his undersigned counsel, for his

Memorandum of Law in Opposition to the Motion to Dismiss filed by Defendants William

Epperson (“Epperson”) and Thomas Zubik (“Zubik”), states as follows:

                                       INTRODUCTION

       Plaintiff, after being consistently forced to urinate and defecate on himself due to Elgin

Mental Health Center (“EMHC”) employees preventing him from using the bathroom, suffered

extreme physical pain and humiliation after being subjected to a retaliatory, overly-invasive search

of his body and living area for a purported candy bar. Plaintiff complained about the EMHC

employees’ actions restricting bathroom use to both EMHC’s head of security (Epperson) and
    Case: 1:18-cv-03385 Document #: 71 Filed: 09/08/20 Page 2 of 11 PageID #:374




director (Zubik), and also told them that he had filed a lawsuit against them and other EMHC

employees. Zubik told Plaintiff that the EMHC employees were “doing what we tell them to do,”

Epperson told Plaintiff that he “would be feeling the consequences for filing th[e] lawsuit,” and

soon thereafter, eight EMHC security guards, supposedly searching for a candy bar, squeezed

Plaintiff’s genitals, put their hands between Plaintiff’s buttocks, and seized Plaintiff’s personal

items.    The Third Amended Complaint (the “Complaint”) contains nearly ninety well-pled

allegations demonstrating valid claims for: (Count I) violation of the Eight Amendment against

three EMHC employees; and (Count II) First Amendment retaliation against Epperson, Zubik, and

eight other EMHC employees.

         Epperson and Zubik now move to dismiss Count II of the Complaint (the “Motion”),

primarily arguing that the Complaint does not sufficiently allege personal involvement by

Epperson and Zubik. This argument, however, is a transparent attempt to dispose of the litigation

prematurely because the Complaint sets forth a detailed chronology of events from which

Epperson’s and Zubik’s retaliation may be plausibly inferred. Nothing that Epperson and Zubik

raise in the Motion defeats Plaintiff’s claim. For all of the reasons stated below, the Motion should

be denied.

                                      WELL-PLED FACTS

         Plaintiff was incarcerated at the Cook County Department of Corrections in July 2017

before being transferred to EMHC in December 2017. Third Am. Compl. (“Compl.”) ¶¶ 2, 4.

Beginning in 2018, while being housed at EMHC’s Hinton Unit, an EMHC employee frequently

locked Plaintiff’s cell, refused to open Plaintiff’s cell to allow him to use the bathroom, told

Plaintiff “to go ahead and shit and piss on [him]self,” and laughed at Plaintiff after he was forced

to urinate and/or defecate on himself. Id. ¶¶ 7, 17-26. After Plaintiff was forced to urinate and/or




                                                 2
    Case: 1:18-cv-03385 Document #: 71 Filed: 09/08/20 Page 3 of 11 PageID #:375




defecate on himself, this EMHC employee would instruct Plaintiff to state, “Please open my room

door so that I can clean the shit out of my pants,” before opening Plaintiff’s cell. Id. ¶ 27. This

EMHC employee would eventually unlock Plaintiff’s cell, sometimes stating to Plaintiff, “You

stink, go clean yourself up.” Id. ¶ 28.

       After his time in EMHC’s Hinton Unit, Plaintiff was transferred to EMHC’s Forensic Unit

for months in 2018. Id. ¶¶ 32-33. In EMHC’s Forensic Unit, two other EMHC employees refused

to allow Plaintiff access to the communal bathroom, instructed Plaintiff to “piss” and “shit on

[himself],” and laughed at Plaintiff. Id. ¶¶ 8-9, 34-39, 41-45, 47-48. When Plaintiff would ask for

toilet paper in the Forensic Unit, these EMHC employees would ensure the communal bathroom

was locked. Id. ¶ 42. Eventually, these EMHC employees would unlock the communal bathroom.

Id. ¶ 49. Plaintiff believes that the EMHC employee in the Hinton Unit communicated with the

EMHC employees in the Forensic Unit to encourage them to refuse Plaintiff access to the

bathroom, requiring Plaintiff to urinate and defecate on himself. Id. ¶¶ 40, 46.

       Both in the Hinton Unit and Forensic Unit, Plaintiff was only able to utilize a small

washrag, soap, and water from the sink to attempt to clean himself up after being forced to defecate

and/or urinate on himself, and as a result, he was unable to fully clean himself. Id. ¶¶ 29, 50. Due

to the EMHC employees’ actions while being housed in both the Hinton Unit and Forensic Unit,

Plaintiff experienced extreme anxiety attacks and consistently felt depressed, humiliated,

demoralized, and embarrassed. Id. ¶¶ 30-31, 51-52.

       On many occasions, Plaintiff complained to Zubik, EMHC’s director, and Epperson,

EMHC’s head of security, about the EMHC employees preventing Plaintiff from using the

bathroom and causing him to defecate and/or urinate on himself. Id. ¶¶ 5-6, 53. Zubik informed

Plaintiff that these EMHC employees “are doing what we tell them to do.” Id. ¶ 54. Plaintiff




                                                 3
    Case: 1:18-cv-03385 Document #: 71 Filed: 09/08/20 Page 4 of 11 PageID #:376




completed several EMHC complaint forms and wrote letters to EMHC supervisors to complain

about the EMHC employees’ actions towards Plaintiff, but eventually, EMHC employees stopped

providing Plaintiff with the required complaint forms. Id. ¶¶ 55-56. Plaintiff continued to write

letters to EMHC supervisors. Id. ¶ 56.

         On May 11, 2018, while still housed at EMHC, Plaintiff initiated this action by filing his

original complaint with this Court (the “Original Complaint”). Id. ¶¶ 1, 57. Plaintiff informed

both Epperson and Zubik that he had filed the Original Complaint. Id. ¶ 58. Epperson told Plaintiff

that he “would be feeling the consequences for filing that lawsuit,” and when Plaintiff asked

Epperson if he was threatening him, Epperson smiled at Plaintiff and walked away. Id. ¶¶ 59-60.

         On or around June 17 2018, Plaintiff was told that an EMHC nurse reported to EMHC

security personnel that he was hiding a candy bar. Id. ¶ 62. Thereafter, eight EMHC security

guards physically searched Plaintiff and his cell, and during this search, the EMHC security guards

squeezed Plaintiff’s genitals, put their hands between Plaintiff’s buttocks, and seized personal

items from Plaintiff’s cell. Id. ¶¶ 10, 63-64. Plaintiff neither had a candy bar nor was hiding one,

and the EMHC security guards who conducted the search never found a candy bar on Plaintiff’s

person or in his cell. Id. ¶ 66. Plaintiff experienced humiliation and physical pain as a result of

the search, which Plaintiff believes was coordinated by Epperson and Zubik, among others. Id. ¶¶

67-68.

                                      LEGAL STANDARD

         All that is required to overcome a motion to dismiss is that the complaint contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). A plaintiff need only provide “enough detail to give the defendant fair notice of what the

claim is and the grounds upon which it rests, and, through his allegations, show that it is plausible,




                                                  4
     Case: 1:18-cv-03385 Document #: 71 Filed: 09/08/20 Page 5 of 11 PageID #:377




rather than merely speculative, that he is entitled to relief.” Tamayo v. Blagojevich, 526 F.3d 1074,

1083 (7th Cir. 2008) (citations omitted). In considering a motion to dismiss, courts must “construe

the complaint in the light most favorable to the plaintiff, accepting as true all well-pleaded facts

alleged, and drawing all possible inferences in [the plaintiff’s] favor.” Cannici v. Vill. of Melrose

Park, 885 F.3d 476, 479 (7th Cir. 2018) (alteration in original) (citation omitted).

       “A court may dismiss a complaint pursuant to Rule 12(b)(6) only if it is clear that no relief

is possible under any set of facts that could be established consistent with the allegations.”

Chrissafis v. Cont’l Airlines, Inc., 940 F. Supp. 1292, 1295 (N.D. Ill. 1996) (citing Bartholet v.

Reishauer A.G. (Zürich), 953 F.2d 1073, 1078 (7th Cir. 1992)). A “plaintiff can plead conclusions

as long as those conclusions provide minimal notice of the claim.” Gelco Corp. v. Duval Motor

Co., No. 02 C 5613, 2002 WL 31875537, at *7 (N.D. Ill. Dec. 26, 2002) (citation omitted). A

well-pled complaint should be upheld on a motion to dismiss “even if it strikes a savvy judge that

actual proof of those facts is improbable.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007).

“The issue is not whether a plaintiff will ultimately prevail but whether the claimant is entitled to

offer evidence to support the claims.” AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir.

2011) (citation omitted). Notice pleading differs from evidentiary proof and “does not imply

‘plaintiff must allege [all evidence] at the outset.’” Vincent v. City Colls. of Chi., 485 F.3d 919,

923-24 (7th Cir. 2007).

                                          ARGUMENT

I.     Plaintiff Stated a Claim for First Amendment Retaliation Against Epperson and
       Klein.

       The elements of a First Amendment retaliation claim are: “(1) [the plaintiff] engaged in

activity protected by the First Amendment; (2) [the plaintiff] suffered a deprivation that would

likely deter First Amendment activity in the future; and (3) the First Amendment activity was ‘at



                                                 5
    Case: 1:18-cv-03385 Document #: 71 Filed: 09/08/20 Page 6 of 11 PageID #:378




least a motivating factor’ in the [d]efendants’ decision to take the retaliatory action.” Bridges v.

Gilbert, 557 F.3d 541, 546 (7th Cir. 2009) (quoting Woodruff v. Mason, 542 F.3d 545, 551 (7th

Cir. 2008)). The defendants must have “caused or participated in [the] alleged constitutional

deprivation,” and “[a] complaint states a claim for retaliation when it sets forth ‘a chronology of

events from which retaliation may plausibly be inferred.’” Zimmerman v. Tribble, 226 F.3d 568,

574, 573 (7th Cir. 2000) (first alteration in original) (citations omitted).

        Count II of the Complaint sufficiently states a claim for First Amendment retaliation

against Epperson and Klein. Specifically, the Complaint alleges that Plaintiff engaged in activity

protected by the First Amendment by filing the Original Complaint. See Compl. ¶¶ 1, 57-58, 80.

Further, the Complaint alleges that: (1) Plaintiff complained to Epperson and Zubik about the

EMHC employees preventing Plaintiff from using the bathroom and forcing him to defecate and

urinate on himself, id. ¶ 53; (2) Plaintiff informed Epperson and Zubik that he had filed the Original

Complaint, id. ¶ 58; (3) Zubik told Plaintiff that the EMHC employees were “doing what we tell

them to do” with respect to their preventing Plaintiff from using the bathroom and causing Plaintiff

to defecate and/or urinate on himself, id. ¶ 54; (4) Epperson told Plaintiff that he “would be feeling

the consequences for filing” the Original Complaint, id. ¶ 59; (5) Epperson smiled at Plaintiff and

walked away when Plaintiff asked Epperson if he was threatening him, id. ¶ 60; (6) after Plaintiff’s

conversations with Epperson and Zubik, eight EMHC security guards unsuccessfully searched

Plaintiff and his cell for a candy bar by squeezing Plaintiff’s genitals, putting their hands between

Plaintiff’s buttocks, and seizing personal items from Plaintiff’s cell, id. ¶¶ 63-64, 66; and (7)

Epperson and Zubik coordinated the search as a result of Plaintiff’s filing the Original Complaint,

id. ¶ 68.




                                                   6
      Case: 1:18-cv-03385 Document #: 71 Filed: 09/08/20 Page 7 of 11 PageID #:379




        These allegations must be accepted as true for purposes of deciding this Motion. See

Cannici, 885 F.3d at 479. As explained below, Epperson’s and Zubik’s arguments contradict the

well-pled complaint, and therefore, must be rejected.

II.     Plaintiff Pled that Epperson and Zubik Were Sufficiently Involved in the Retaliatory
        Search.

        Epperson and Zubik first argue that Plaintiff’s First Amendment retaliation claim should

be dismissed because Plaintiff failed to plead that Epperson or Zubik was involved in the

deprivation of Plaintiff’s First Amendment rights. Mot. at 4. Specifically, Epperson and Zubik

claim that they were not involved in the retaliation against Plaintiff because the Complaint does

not allege that Epperson or Zubik physically participated in the retaliatory search, or that they

“ordered” the retaliatory search. Id. The problem with Epperson’s and Zubik’s argument is two-

fold.

        First, and fundamentally, this argument contradicts the well-pled allegations in the

Complaint. Epperson and Zubik contend that the Complaint does not “link[] the search to” either

of them. Id. To the contrary, the Complaint specifically alleges that “Zubik[ and] Epperson . . .

coordinated the search as a result of [Plaintiff]’s initiating this action by filing the Original

Complaint.” Compl. ¶ 68. The Complaint further alleges that Plaintiff informed both Epperson

and Zubik that the EMHC employees were preventing Plaintiff from using the bathroom and

forcing him to defecate and urinate on himself. Id. ¶ 53. The Complaint also asserts that Plaintiff

told both Epperson and Zubik that he had filed the Original Complaint, Zubik told Plaintiff that

the EMHC employees were “doing what we tell them to do,” and Epperson told Plaintiff that he

“would be feeling the consequences for filing” the Original Complaint. Id. ¶¶ 54, 58-59. These

well-pled facts support the allegation that Epperson and Zubik were involved in, and coordinated,

the retaliation against Plaintiff, and may not be disregarded or contradicted at this stage of the



                                                7
    Case: 1:18-cv-03385 Document #: 71 Filed: 09/08/20 Page 8 of 11 PageID #:380




litigation. See Nischan v. Stratosphere Quality, LLC, 865 F.3d 922, 928 (7th Cir. 2017) (On a

motion to dismiss for failure to state a claim, a court “accept[s] all well-pled facts as true and

construe[s] all inferences in the nonmovant’s favor, granting the motion only when the complaint

fails to allege facts sufficient to ‘state a claim to relief that is plausible on its face.’” (citation

omitted)).

        Second, the cases that Epperson and Zubik cite in support of their argument are either

inapposite or actually demonstrate that the Complaint sufficiently states a claim for First

Amendment retaliation against them. In Gardunio v. Town of Cicero, 674 F. Supp. 2d 976 (N.D.

Ill. 2009), the Court held that:

        The allegations that Plaintiff was a ‘vocal political supporter of [the town
        president’s political opponent]’ during [the town president’s political opponent]’s
        campaigns against [the town president], and that Defendants ‘falsely arrested and
        maliciously prosecuted the Plaintiff . . . for the Plaintiff’s political support of [the
        town president’s political opponent],’ satisfy Rule 8’s liberal pleading requirement.

Id. at 990 (fourth alteration in original) (citations omitted).

        Here, the Complaint alleges that Plaintiff complained of the EMHC employees’ improper

activity to Epperson and Zubik and informed them that he filed the Original Complaint. Compl.

¶¶ 53, 58. The Complaint further alleges that Zubik told Plaintiff that the EMHC employees’

improper activity was occurring at his direction, Epperson told Plaintiff that he “would be feeling

the consequences for filing” the Original Complaint, and Epperson and Zubik coordinated the

retaliatory search of Plaintiff. Id. ¶¶ 54, 59, 68. Just like in Gardunio, the Motion should be denied

because the Complaint provides “enough detail to give [Epperson and Zubik] fair notice of what

the claim is and the grounds upon which it rests.” See Tamayo, 526 F.3d at 1083 (citations

omitted).

        In the next case cited by Epperson and Zubik, Patterson v. Johnson, No. 17-cv-1067-MJR,

2017 WL 6021832 (S.D. Ill. Dec. 5, 2017), the issue was whether one of the named defendants, a


                                                   8
    Case: 1:18-cv-03385 Document #: 71 Filed: 09/08/20 Page 9 of 11 PageID #:381




supervising correctional center employee, physically performed the retaliatory activity, not

whether the plaintiff pled sufficient facts to allege that he coordinated the retaliatory activity. See

id. at *10. Here, the issue is not whether Epperson and Zubik were physically involved in the

retaliatory search of Plaintiff, but whether they coordinated it, which Plaintiff specifically alleges

with supporting facts. See Compl. ¶¶ 53-54, 58-59, 68. Despite Patterson’s factual differences,

the Court in Patterson recognized that a retaliation claim is stated when a complaint “sets forth ‘a

chronology of events from which retaliation may be plausibly inferred.’” 2017 WL 6021832, at

*10 (citation omitted). The Complaint does this with respect to Epperson and Zubik, especially

considering the fact that the Complaint must be construed “in the light most favorable to [P]laintiff,

accepting as true all well-pleaded facts alleged, and drawing all possible inferences in [Plaintiff’s]

favor.” See Cannici, 885 F.3d at 479.

        Next, in Van Dyke v. Barnes, No. 13–cv–5971, 2015 WL 148977 (N.D. Ill. Jan. 12, 2015),

the Court held that “personal involvement” was sufficiently alleged when the complaint asserted

that “all the . . . [d]efendants” were involved in the retaliatory action. Id. at *7 (emphasis in

original). Just like the plaintiff in Van Dyke, Plaintiff here alleges that Zubik and Epperson were

included in the group of individuals who “coordinated the [retaliatory] search” of Plaintiff. See

Compl. ¶ 68.

        Last, in Romero-Arrizabal v. Ramos, No. 16-cv-5967, 2019 WL 1281968 (N.D. Ill. Mar.

20, 2019), the Court found that allegations that two employees “approved” and “directed and

ratified [alleged retaliatory] actions” were insufficient in part because “it [wa]s far from clear” that

these two employees had supervisory authority over the individuals who physically performed the

retaliatory activity. Id. at *3. The Court also found these allegations insufficient because “it [wa]s

quite unclear . . . which actions” were allegedly “approved,” “directed,” and “ratified.” Id. In this




                                                   9
   Case: 1:18-cv-03385 Document #: 71 Filed: 09/08/20 Page 10 of 11 PageID #:382




case, to the contrary, the Complaint makes clear that Zubik, as the director of EMHC, and

Epperson, as head of security at EMHC, had supervisory authority over the EMHC employees

who physically participated in the retaliatory search. Compl. ¶¶ 5-6, 10. Moreover, the Complaint

specifies that it was the retaliatory search that Epperson and Zubik coordinated. Id. ¶ 68. The

allegations in Ramos fall well short of the level of detail and “chronology of events” described in

the Complaint. See Zimmerman, 226 F.3d at 573.

        Accordingly, the Motion should be dismissed because the Complaint sets forth well-pled

facts supporting the allegation that Epperson and Zubik coordinated the retaliation against

Plaintiff.

III.    Epperson and Zubik Attempt to Use the EMHC Nurse as a Red Herring.

        Epperson and Zubik claim that Plaintiff’s allegation relating to the EMHC nurse mandates

dismissal of Count II against them, but in reality, this allegation was made only because it is what

Plaintiff was told. Plaintiff alleges that “[u]pon information and belief, on or around June 17,

2018, an EMHC nurse reported to EMHC security personnel that Ortiz was hiding a candy bar.”

Compl. ¶ 62. The explanation for this allegation is simple: when Plaintiff asked why he and his

cell were being searched, he was informed that a nurse reported that he had a candy bar. Whether

an EMHC nurse actually reported as such, whether Epperson and Zubik told one of the EMHC

security guards to provide this bogus reason to Plaintiff, and whether Epperson and Zubik told an

EMHC nurse that Plaintiff had a candy bar, are all questions to be probed during discovery. To

be sure, Paragraph 62 of the Complaint in no way changes the fact that Plaintiff has satisfied the

liberal pleading standards of Rule 8, and the Court should refuse to allow EMHC’s director and

head of security to skirt liability based on Plaintiff merely alleging what EMHC itself told him as

a pretext for the retaliatory search.




                                                10
    Case: 1:18-cv-03385 Document #: 71 Filed: 09/08/20 Page 11 of 11 PageID #:383




                                           CONCLUSION

         For all these stated reasons, Plaintiff, Tommy R. Ortiz, respectfully requests that this Court

deny Defendants William Epperson’s and Thomas Zubik’s Motion to Dismiss, and provide any

further relief deemed necessary and proper. In the alternative, should the Court be inclined to

grant any portion of the Motion, Plaintiff respectfully requests leave to file an amended complaint.



 Dated: September 8, 2020                              Respectfully submitted,

                                                       TOMMY R. ORTIZ



                                                       By: /s/ Zachary R. Clark
                                                           One of his Attorneys
 William J. Serritella, Jr.
 wserritella@taftlaw.com
 Zachary R. Clark
 zclark@taftlaw.com
 TAFT STETTINIUS AND HOLLISTER LLP
 111 East Wacker Drive, Suite 2800
 Chicago, Illinois 60601
 Tel: (312) 527-4000
 Fax: (312) 527-4011




27767158.1

                                                  11
